DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/30/21. Claims 1, 4 and 5 have been amended. Claims 1 – 11 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 8/30/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 102
Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
WATANABE et al (WO 2014/104334, using machine translation).
Claim 1: WATANABE discloses (see entire document) a molding resin sheet comprising:
 layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10) [reading on the claimed base material containing a polycarbonate resin a1];
 high-hardness layer A containing resin a  ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and

The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed].
The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more (abstract, [0021], table in [1074], claims 1-4 and 6) [wherein the rejection applies to the overlapping range of HB or harder].
The glass transition temperature difference between layers A and C is within 30oC or less, preferably 25oC or less, more preferably 20oC or less ([0078], [0117], [0119], [0120], claim 5) [reading on the claimed -10 to 40oC]. Table 1 ([0174]) shows examples of a 10oC difference between A and C [meeting the claim].
Regarding the amendment requiring that the polycarbonate content in the base material layer is 90% or more of the base material, WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate] while high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 [wherein 90:10 reads on the  claimed 90% or more] while layer A is comprised of only one polymer, which is done in order to ensure that the glass transition temperature difference between resins A and C approaches 30oC or less ([0105], [0120], [0121], [0141], claim 10).
Claim 2-4:  The polycarbonate c is an aromatic polycarbonate such as made from bis(hydroxyphenyl)propane ([0103], [0106]-[0108], claim 10) [reading on the claimed polycarbonate], which can be used alone ([0105], [0120], [0121], [0141], claim 10) [reading on the claimed 100% polycarbonate, as discussed above regarding claim 1]. Note that the choice is to either use polycarbonate alone as the base layer or with a In re Petering 301 F.2d 676, 681 (CCPA 1962).
Claims 5-6: The  high-hardness resin A is a copolymer containing a (meth)acrylic ester and vinyl  units, represented below ([0036]-[0040]) [meeting claims 5 and 6]: 

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

Claim 7: The thickness of the laminate is 0.1-1.5 mm ([0149]) and wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm (wherein the rejection applies to the overlapping range].
Claim 8: WATANABE discloses a ratio of C:A of preferably 4:1 or more ([0147]) [reading on the claimed 75-99%].	
Claim 9: The hard coat layer B is an acrylic hard coat ([0089], [0091]) [as claimed].
Claim 10: The pencil hardness of the surface of the hard coat layer A is 3H or more (Claim 6) [reading on the claimed 2H or harder with sufficient specificity and wherein the rejection applies to the overlapping range].
.

Claim Rejections - 35 USC § 103
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation).
WATANABE’s disclosure is discussed above and is incorporated herein by reference.
Claim 1 claims a pencil hardness of HB or harder. WATANABE discloses a pencil hardness of 5H or harder. For the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Moreover, WATANABE discloses the importance of having excellent surface hardness by providing a pencil hardness of 5H or more ([0025]); discloses, for instance, that if the pencil hardness of the high-hardness resin a of layer A is less than 2H, one can increase the thickness of layer B to make it difficult to dent layer A ([0029]); and discloses that one can set the pencil hardness by the type of polymer used for the high hardness layer A, such as an acrylic-based matrix ([0079]). In light of all the above disclosure, it would have been obvious to one of ordinary skill in the art to have varied the pencil hardness of the layer A depending on the desired surface hardness of A, the type of resin used, and the thickness of base layer C, and have thus arrived at the present range of HB or more. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claims 1 and 4: Regarding the amendment requiring that the polycarbonate content in the base material layer is 90% or more of the base material in claim 1 and 100% in claim 4, WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate, as per claim 4] while high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 [wherein 90:10 reads on the  claimed 90% or more of claim 1] while layer A is comprised of only one polymer, which is done in order to ensure that the glass transition temperature difference between them approaches 30oC or less ([0105], [0120], [0121], [0141], claim 10). In addition, it would have been obvious to one of ordinary skill in the art to have chosen 100% polycarbonate for the base material of layer C (and chosen to use two polymers for  layer A) as a matter of design choice since WATANABE discloses only two choices to choose from.
Claim 7 claims a thickness of 0.5-3.5 mm for the base layer plus the high hardness layer. WATANABE discloses a thickness for the entire laminate at 0.1-1.5 mm ([0149]) wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm. For the part of the range in thickness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Moreover, WATANABE discloses that the thickness of the base layer C can be increased if the pencil hardness is not hard enough and can otherwise be scratched or dented ([0029]). Accordingly, it would have been obvious to one of ordinary skill in the art to vary the thickness of the layers depending on the pencil hardness of the surface and the desired thickness of the sheet. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 10 claims a pencil hardness for the surface of the hard coat layer at 2H or harder. WATANABE discloses that the pencil hardness of the surface of the hard coat layer A is 3H or higher. For the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists, as provided above regarding claim 1, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. 
Applicant submits that paragraph [0161] of WATANABE describes that the resin composition c-1 consists of a first polycarbonate, a second polycarbonate and a polyester resin, in a ratio of 55:25:20, or 80% polycarbonate, thus being below the lower limit of  amendment  claim 1; that the cited prior art fails to teach that there is a link between the difference in glass transition points and the accomplishment of the beneficial effect of high hardness and avoidance of flow marks and cracks after thermoforming upon molding.
Applicant’s argument has been considered but is not convincing:
First, paragraph [0161] shows an example of WATANABE’s invention. However, it has been settled that a reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972).
Be it as it may, WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate] while the high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 [wherein 90:10 reads on the  claimed 90% or more] while layer A is comprised of only one polymer. The additional polymer is  added in order to ensure that the glass transition temperature difference between resins A and C approaches 30oC or less ([0105], [0120], [0121], [0141], claim 10).
In other words, the 90:10 ratio reads on amended claim 1 of 90% or more, and polycarbonate alone reads on amended claim 4 of 100%.
The choice is to either have a layer that is made of only polycarbonate or have a layer that is made with polycarbonate and 10% of a second polymer. Since the choice is limited to either polycarbonate alone or with a small amount of a second polymer, it anticipates claim 4. If genus is small, if one can at once envisage each member of the group, then it is anticipated In re Petering 301 F.2d 676, 681 (CCPA 1962).
Nonetheless, for claim 4, it would still be obvious to one of ordinary skill in the art to choose 100% polycarbonate for the base material of layer C as a matter of design choice since WATANABE discloses only said two choices to choose from.
Regarding the argument  that WATANABE does not teach that there is a link between the difference in glass transition points and the accomplishment of the beneficial effect of high hardness and avoidance of flow marks and cracks after thermoforming upon molding - first, the claims do not recite any properties; second, WATANABE does disclose the importance of keeping the glass transition temperature difference between resins A and C at a certain level, discloses the claimed high hardness and specifically discloses the importance of avoiding cracks during thermoforming upon molding ([0001]—[0004], [0011]); but most importantly, WATANABE discloses the present claims as presently recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765